     Case 1:17-cv-02989-AT Document 709 Filed 01/27/20 Page 1 of 16




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                       Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.


      CURLING PLAINTIFFS’ SUPPLEMENTAL OPPOSITION
      TO DEFENDANTS’ MOTION TO DISMISS ADDRESSING
        RIPENESS RAISED SUA SPONTE BY THE COURT
           Case 1:17-cv-02989-AT Document 709 Filed 01/27/20 Page 2 of 16




                                         TABLE OF CONTENTS
I. Introduction..........................................................................................................1

II. Argument .............................................................................................................3

   A. Curling Plaintiffs Present a Live, Concrete Controversy .................................3

      1. The Legal Issue Before the Court Is Defined and Mature ............................3

      2. Curling Plaintiffs’ BMD-Based Claims Arise from Well-
         Established Facts ...........................................................................................4

      3. Curling Plaintiffs’ BMD-Based Claims Are Not Contingent on
         the Outcome of Future Events or Other Proceedings ...................................6

   B. Curling Plaintiffs Will Suffer Hardship without Court Redress ......................9




                                                             i
           Case 1:17-cv-02989-AT Document 709 Filed 01/27/20 Page 3 of 16




                            TABLE OF AUTHORITIES

Cases
Abbott Labs. v. Gardner,
 387 U.S. 136 (1967) ...............................................................................................7

Blanchette v. Conn. Gen. Ins. Corps.,
  419 U.S. 102 (1974) .................................................................................... 1, 4, 10

Cheffer v. Reno,
 55 F.3d 1517 (11th Cir. 1995) ................................................................................3

Curling v. Kemp,
 334 F. Supp. 3d 1303 (N.D. Ga. 2018) ..................................................................3

Curling v. Raffensperger,
 397 F. Supp. 3d 1334 (N.D. Ga. 2019) ......................................................... 4, 6, 9

Dermer v. Miami-Dade Cty.,
 599 F.3d 1217 (11th Cir. 2010) ..............................................................................1

Fla. State Conference of NAACP v. Browning,
  522 F.3d 1153 (11th Cir. 2008) ................................................................... 1, 9, 10

Pennsylvania v. West Virginia,
  262 U.S. 553 (1923) ...............................................................................................1

S. Pilot Ins. Co. v. CECS, Inc.,
   15 F. Supp. 3d 1284 (N.D. Ga. 2013) (Totenberg, J.),
   order clarified, 15 F. Supp. 3d 1329 (N.D. Ga. 2013) .............................. 1, 3, 6, 8

Warner Cable Commc'ns, Inc. v. City of Niceville,
 911 F.2d 634 (11th Cir. 1990) ............................................................................2, 6

Other Authorities
O.C.G.A. § 21-2-300(a)(2) ........................................................................................5




                                                          ii
        Case 1:17-cv-02989-AT Document 709 Filed 01/27/20 Page 4 of 16




I.    INTRODUCTION
      Ripeness is a nominal threshold that turns on just two factors: “the hardship

that a plaintiff might suffer without court redress and the fitness of the case for

judicial decision.” S. Pilot Ins. Co. v. CECS, Inc., 15 F. Supp. 3d 1284, 1294 (N.D.

Ga. 2013) (Totenberg, J.) (emphasis added) (quoting Dermer v. Miami-Dade Cty.,

599 F.3d 1217, 1221 (11th Cir. 2010)), order clarified, 15 F. Supp. 3d 1329 (N.D.

Ga. 2013). The Supreme Court has long emphasized, particularly involving a

constitutional right, that “‘[o]ne does not have to await the consummation of

threatened injury to obtain preventive relief.’” Blanchette v. Conn. Gen. Ins.

Corps., 419 U.S. 102, 143 (1974) (quoting Pennsylvania v. West Virginia, 262 U.S.

553, 593 (1923). Consistent with this principle, in Florida State Conference of

NAACP v. Browning, 522 F.3d 1153, 1164 (11th Cir. 2008), the Eleventh Circuit

upheld as ripe a constitutional challenge to a Florida voter registration statute on

the mere possibility that errors on voters’ registration applications might cause the

applications to be rejected, which then might leave them too little time to submit

corrected applications before the upcoming election.

      As in Browning, the hardship Curling Plaintiffs and other Georgia voters

will suffer without redress from this Court goes to the core of our democracy: the

dilution and even deprivation of their right to vote. They need (and should) not


                                           1
        Case 1:17-cv-02989-AT Document 709 Filed 01/27/20 Page 5 of 16




await that hardship to protect that right, as the Eleventh Circuit previously found.

      In fact, Curling Plaintiffs’ claims are even more concrete and mature than in

Browning. “The central concern [of the ripeness doctrine] is whether the case

involves uncertain or contingent future events that may not occur as anticipated, or

indeed may not occur at all.” Warner Cable Commc’ns, Inc. v. City of Niceville,

911 F.2d 634, 642 (11th Cir. 1990) (brackets in original) (internal citations

omitted). Georgia’s BMD-based system is now the current—and only—voting

system statewide for all elections, including critically-important presidential

primaries beginning March 2. It already is being used for two special elections.

The specific aspects of its design that render it unconstitutional are already in place

and undisputed, including its reliance on non-human-readable barcodes to tabulate

votes. Thus, unlike in Browning, the hardship to Curling Plaintiffs is neither

uncertain nor contingent upon future events: Georgia voters have no ability to

verify that their votes will be tabulated as intended, leaving them with no

confidence that their votes will count. State Defendants admitted that the question

of the constitutionality of tabulating votes using barcodes is ripe. Curling Plaintiffs

have a right now to resolve that important constitutional question—and denying

them that right would cause irreparable harm. The Court should deny Defendants’

motion to dismiss and afford Curling Plaintiffs an opportunity to obtain relief.


                                           2
        Case 1:17-cv-02989-AT Document 709 Filed 01/27/20 Page 6 of 16




II.   ARGUMENT

      A.     Curling Plaintiffs Present a Live, Concrete Controversy

             1.     The Legal Issue Before the Court Is Defined and Mature

      A legal claim is unripe only when it “is not ‘sufficiently mature, and [where]

the issues [are not] sufficiently defined and concrete, to permit effective

decisionmaking by the court.’” Southern Pilot, 15 F. Supp. 3d at 1294 (alterations

in original) (quoting Cheffer v. Reno, 55 F.3d 1517, 1524 (11th Cir. 1995)).

Curling Plaintiffs’ claims present a well-defined, concrete issue: whether

Georgia’s barcode-based BMD voting system is constitutional. As discussed

below, the specific attributes of that system’s design are well-established and

Georgia is already using it. Like with the DRE-based system, the question of

whether Georgia’s barcode-based BMDs deprive Curling Plaintiffs of their

“fundamental right to participate in an election process that accurately and reliably

records their votes,” Curling v. Kemp, 334 F. Supp. 3d 1303, 1315 (N.D. Ga. 2018)

[hereinafter Curling I], is “sufficiently defined and concrete [] to permit effective

decisionmaking by the court.’” Southern Pilot, 15 F. Supp. 3d at 1294.

Defendants’ counsel admitted as much at the December 6, 2019 status conference.

(Dkt. No. 679 at 43:20-22.) Whether a state’s current election system is

constitutional is precisely the type of dispute that a court should decide before an


                                           3
        Case 1:17-cv-02989-AT Document 709 Filed 01/27/20 Page 7 of 16




election. Browning, 522 F.3d at 1164; Curling v. Raffensperger, 397 F. Supp. 3d

1334, 1402 (N.D. Ga. 2019) [hereinafter Curling II]. The “threatened injury” here

is real and irreparable, necessitating redress now. Blanchette, 419 U.S. at 143.

             2.    Curling Plaintiffs’ BMD-Based Claims Arise from Well-
                   Established Facts
      The BMD-based system is now Georgia’s statewide voting system. (See

Dkt. No. 689 at ¶¶ 9-10.) Georgia’s BMDs print a 2D barcode and a written

summary of voters’ choices; however, the scanners tabulate votes based on the

barcodes, not the summaries. (Dkt. No. 658-2 ¶ 4.) Voters cannot read barcodes

and no voter can verify whether a barcode accurately conveys his or her intended

candidate selections. Cf. Curling II, 397 F. Supp. 3d at 1341 n.10. Despite

Defendants’ repeated claims that the BMD system provides a voter-verifiable

ballot, it is undisputed—and dispositive—that the portion of the ballot used to

tabulates votes and decide election outcomes is not voter-verifiable.

      Even Defendants’ own election security experts advised against the barcode-

based BMD system because it is not voter-verifiable. (See Dkt. No. 554, Shamos

Dep. at 56:13- 57:2, 57:13-21; Dkt. No. 615-2 at 2-3.) As the Court observed, the

national consensus among election security and cybersecurity experts is that all

elections “should be conducted using human-readable paper ballots.” Curling II,

397 F. Supp. 3d at 1357 (internal citations omitted). Georgia’s legislature likewise

                                         4
        Case 1:17-cv-02989-AT Document 709 Filed 01/27/20 Page 8 of 16




required voter-verifiable ballots. O.C.G.A. § 21-2-300(a)(2). But Defendants

instead adopted a system that tabulates barcodes that no person can read.

      Defendants seek to distract the Court from the fact that they selected a

system that no election security expert endorses by claiming that 44 states use

BMDs. This is misleading and says nothing about the use of barcode-based

BMDs. The reality is that in November 2020, voters in only 12 percent of

precincts in the United States will mark ballots primarily by any type of BMD,

compared to the 72.5 percent of precincts that will mark ballots primarily by hand.

(Dkt. No. 681-2, Ex. 1 at 2E, 2G.) And only 12 percent of precincts nationwide

will use BMDs for all voters. (Id., Ex. 2 at 2G.) Precincts using BMDs

overwhelmingly do so for disabled voters, just as Curling Plaintiffs seek here. (Id.

at 2I.) Georgia is an extreme “outlier” in forcing BMDs—much less barcode-

based BMDs—on all voters. (Dkt. No. 658 at 2.)

      One reason election security experts oppose barcode-based BMDs is, if the

barcode is inconsistent with the voter’s selections, the voter has no way of

knowing—and since no voters can read the barcodes, they cannot have confidence

their votes will count. (See Dkt. No. 619-2 at ¶ 6.) Curling Plaintiffs allege

specific vulnerabilities already identified with the BMD system, (Dkt. No. 627 at

¶¶ 76-83), including some of the same sort of security vulnerabilities as those this


                                          5
        Case 1:17-cv-02989-AT Document 709 Filed 01/27/20 Page 9 of 16




Court found rendered Georgia’s DRE system unlawful. Curling II, 397 F. Supp.

3d at 1374-75. These many vulnerabilities might cause the BMDs to print

barcodes that do not reflect voters’ selections and thus deprive voters of their right

to vote—and the voters would have no idea. See Southern Pilot, 15 F. Supp. 3d at

1294 (ripeness considers “‘the hardship that a plaintiff might suffer without court

redress’” (emphasis added)). Georgia voters face an ongoing threat of this

deprivation of their right to vote given the persistent, sophisticated efforts to hack

U.S. elections and the specific, lingering vulnerabilities with Georgia’s election

system.1 Thus, the right to vote in Georgia has become illusory.

             3.     Curling Plaintiffs’ BMD-Based Claims Are Not Contingent
                    on the Outcome of Future Events or Other Proceedings
      Curling Plaintiffs’ claims are neither uncertain nor contingent on the

outcome of future events. See Warner Cable Commc’ns, Inc., 911 F.2d at 642.

The flaws with Georgia’s BMD system are clear, unavoidable, and fundamental,

including its reliance on barcodes that voters cannot read. Continued use of that

system will further confirm its unconstitutionality, but there are no uncertain or

contingent events that need to play out for the Court to decide the constitutionality


1
  Both this Court and Defendants’ own expert have emphasized that threats to
states’ electronic voting systems persist. Curling II, 397 F. Supp. 3d at 1357-58;
(Dkt. No. 570 at 206:9-12; see also Dkt. No. 680-1, Ex. J at ¶ 16 (it is “probable
that a system like Georgia’s . . . can and will be targeted by adversarial parties.”)).
                                           6
       Case 1:17-cv-02989-AT Document 709 Filed 01/27/20 Page 10 of 16




of that system. If the State built a bridge that had an alleged design defect that

might cause it to collapse while residents were on it, the Court would not be

required to await a disastrous collapse before addressing claims challenging the

bridge’s lawfulness. Nor would it be appropriate to do so. The same holds for

elections, especially in a presidential election year.

      The ripeness doctrine’s “basic rationale is to prevent the courts, through

avoidance of premature adjudication, from entangling themselves in abstract

disagreements over administrative policies, and also to protect the agencies from

judicial interference until an administrative decision has been formalized and its

effects felt in a concrete way by the challenging parties.” Abbott Labs. v. Gardner,

387 U.S. 136, 148-49 (1967). In Abbott Laboratories, the Supreme Court held

that drug companies’ challenge to a regulation promulgated by the Commissioner

of Food and Drugs was ripe because the regulation already was promulgated. Id.

at 151. Similarly, here State Defendants already made a final decision to use

Dominion’s barcode-based BMD system—over the objections of their own

experts—for all elections, and no further action by the State is contemplated that

might change that decision. Although State Defendants may refine certain

regulations for conducting future elections on the BMDs (such as developing post-

election audits (Dkt. No. 645-1 at 6)), those render nothing about Curling


                                           7
       Case 1:17-cv-02989-AT Document 709 Filed 01/27/20 Page 11 of 16




Plaintiffs’ challenge to the barcode-based BMDs’ design and operation uncertain

or contingent on future events. (See Dkt. No. 681 at 11-13.) Curling Plaintiffs’

claims do not turn on any auditing procedures or other forthcoming regulations,

nor could those eliminate such constitutional violations as depriving voters of the

right when submitting their ballots to verify the votes that will be tabulated. Thus,

there is no basis to await audit procedures (for which there is no deadline) or other

regulations governing elections.

      Defendants likely will cite this Court’s decision in Southern Pilot, but that

case is readily distinguishable. The plaintiff sought a declaration that the insurance

policy it sold to the defendants was not in force at the time of a car accident and,

thus, the defendants were liable for the accident. 15 F. Supp. 3d at 1287. The

defendants filed a third-party complaint against their insurance agents for failing to

ensure defendants were insured. Id. The Court held that the defendants’ third-

party complaint was unripe because “their liability [wa]s dependent upon the

resolution of the declaratory judgment action.” Id. at 1294. Here, Curling

Plaintiffs claim that Defendants threaten to violate their fundamental right to vote

with an existing voting system that, by its design, fails to “provide a reasonable and

adequate method for voting by which Georgia electors’ votes will be accurately

counted.” (Dkt. No. 627 at ¶ 116(c).) Defendants’ liability turns only on this


                                           8
       Case 1:17-cv-02989-AT Document 709 Filed 01/27/20 Page 12 of 16




Court’s determination of whether Georgia’s current barcode-based BMD system is

or is not constitutional. That question is ripe, as Defendants previously admitted.

      B.     Curling Plaintiffs Will Suffer Hardship without Court Redress

      The inevitable outcome of dismissing Curling Plaintiffs’ claims regarding

Georgia’s current voting system is that they and all other Georgia voters will be

forced to vote on a system that provides no reasonable assurance that their votes

will be accurately counted.2 Absent Court redress, there is no indication or

likelihood that Defendants will suddenly abandon their barcode-based BMDs and

implement an alternative voting system.3 It is already in use for special elections

and mandated for all elections. This Court has previously held that the injury

caused by a voting system that “burdens and deprives [voters] of their rights to cast

secure votes that are reliably counted, as guaranteed under the First and Fourteenth

Amendments of the United States Constitution,” is irreparable. Id. at 1402. This

holds true for Georgia’s current barcode-based BMD system.

      The Eleventh Circuit’s decision in Browning makes clear that Curling

Plaintiffs’ claims are ripe. 522 F.3d at 1164. It held that the plaintiffs’


2
  Although they could vote by absentee ballot, this Court held that this does not
defeat their constitutional challenges to the primary voting system. Curling II, 397
F. Supp. 3d at 1382 n.71, 1402.
3
  In fact, it appears the State is doubling down on the system’s reliance on barcodes
and will conduct recounts by merely re-scanning the barcodes. (Cross Decl. Ex. 1.)
                                           9
       Case 1:17-cv-02989-AT Document 709 Filed 01/27/20 Page 13 of 16




constitutional challenge to a Florida voter registration statute was ripe because it

would impose hardship on would-be voters who were required to provide license

or Social Security numbers when registering to vote. Florida law also required

voters to register at least 29 days prior to an election. If voters made an error on

their applications, they had to submit new applications prior to this date or they

could not vote. Id. at 1156-57. The defendants argued that the case was not ripe

because none of the plaintiffs’ members’ registration applications had been

rejected. But the court found that, if would-be voters were forced to wait until

their applications were rejected to challenge the statute, they may not have time to

submit a corrected application before the upcoming election and, thus, could not

vote. Id. at 1164. Curling Plaintiffs’ claims are even more concrete and mature.

Whereas no applications ultimately could have been rejected under the statute

challenged in Browning, here every Georgia voter will be required to vote on the

barcode-based BMDs whenever voting in person. The hardship that will result

from a system in which voters cannot verify their ballots for tabulation is clear,

concrete, and inevitable. Because “the injury is certainly impending, that is

enough” to render Curling Plaintiffs’ claims ripe. See Blanchette, 419 U.S. at 143

(citation omitted).




                                          10
      Case 1:17-cv-02989-AT Document 709 Filed 01/27/20 Page 14 of 16




Dated: January 27, 2020            Respectfully submitted,

                                    /s/ David D. Cross
                                   David D. Cross (pro hac vice)
                                   John P. Carlin (pro hac vice)
                                   Jane P. Bentrott (pro hac vice)
                                   Mary G. Kaiser (pro hac vice)
                                   Robert W. Manoso (pro hac vice)
                                   MORRISON & FOERSTER LLP
                                   2000 Pennsylvania Avenue, NW
                                   Suite 6000
                                   Washington, DC 20006
                                   Telephone: (202) 887-1500
                                   DCross@mofo.com
                                   JCarlin@mofo.com
                                   JBentrott@mofo.com
                                   MKaiser@mofo.com
                                   RManoso@mofo.com

                                   Halsey G. Knapp, Jr.
                                   GA Bar No. 425320
                                   Adam M. Sparks
                                   GA Bar No. 341578
                                   KREVOLIN & HORST, LLC
                                   1201 West Peachtree Street, NW
                                   Suite 3250
                                   Atlanta, GA 30309
                                   HKnapp@khlawfirm.com
                                   Sparks@khlawfirm.com

                                   Counsel for Plaintiffs Donna Curling,
                                   Donna Price & Jeffrey Schoenberg




                                    11
       Case 1:17-cv-02989-AT Document 709 Filed 01/27/20 Page 15 of 16




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                             Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.

                     CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing document has been prepared in

accordance with the font type and margin requirements of LR 5.1, using font type

of Times New Roman and a point size of 14.

                                              /s/ David D. Cross
                                             David D. Cross




                                      12
       Case 1:17-cv-02989-AT Document 709 Filed 01/27/20 Page 16 of 16




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                                Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.

                           CERTIFICATE OF SERVICE

      I hereby certify that on January 27, 2020, a copy of the foregoing

CURLING          PLAINTIFFS’          SUPPLEMENTAL            OPPOSITION      TO

DEFENDANTS’          MOTION        TO     DISMISS         ADDRESSING   RIPENESS

RAISED SUA SPONTE BY THE COURT was electronically filed with the

Clerk of Court using the CM/ECF system, which will automatically send

notification of such filing to all attorneys of record.

                                                 /s/ David D. Cross
                                                David D. Cross




                                           13
